Name: Commission Regulation (EEC) No 2608/92 of 8 September 1992 re-establishing the levying of customs duties on products falling within CN codes 9405 30 00 and 9505, originating in China, to which the preferential arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 263/6 Official Journal of the European Communities 9. 9. 92 COMMISSION REGULATION (EEC) No 2608/92 of 8 September 1992 re-establishing the levying of customs duties on products falling within CN codes 9405 30 00 and 9505, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, the countries and terntories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes 9405 30 00 and 9505, originating in China, the individual ceiling was fixed at ECU 4 410 000 ; whereas, on 13 February 1992, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of Article 1 As from 12 September 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.1320 9405 30 00 Festive, carnival or other entertainment articles, including 9505 conjuring tricks and novelty jokes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12 . 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. 1 ).